          Case 1:21-mj-00017-GMH Document 16 Filed 02/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       :
                                                :
                                                :
                                                :     CASE: 21-mj-17 (GMH)
             v.                                 :
                                                :
 CLEVELAND GROVER MEREDITH,                     :
 JR.,                                           :
                                                :
                       Defendant.               :


                        NOTICE OF SUBSTITUTION OF COUNSEL

         PLEASE NOTICE the appearance in this action of Anthony L. Franks, United States

Department of Justice, Assistant United States Attorney, the United States Attorney’s Office, as

counsel for the United States of America in place of Assistant United States Attorney Ahmed

Baset.



                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188


                                     By:     /s/ Anthony L. Franks
                                             ANTHONY L. FRANKS
                                             Missouri Bar No. 50217MO
                                             Assistant United States Attorney
                                             Detailee
                                             United States Attorney’s Office
                                             for the District of Columbia
                                             Telephone No. (314) 539-3995
                                             anthony.franks@usdoj..gov
         Case 1:21-mj-00017-GMH Document 16 Filed 02/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 17th day of February 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                              /s/ Anthony L. Franks
                                              ANTHONY L. FRANKS
                                              Missouri Bar No. 50217MO
                                               Assistant United States Attorney
                                              Detailee
                                              United States Attorney’s Office
                                              for the District of Columbia
                                              Telephone No. (314) 539-3995
                                               anthony.franks@usdoj..gov
